

115 S2012 IS: Tribal Economic Assistance Act of 2017
U.S. Senate
2017-10-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 2012IN THE SENATE OF THE UNITED STATESOctober 25, 2017Mr. Hoeven (for himself, Ms. Murkowski, and Ms. Heitkamp) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to make permanent the Indian Employment Credit and the
			 depreciation rules for business property on Indian reservations, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Tribal Economic Assistance Act of 2017. 2.Treatment of Indian Tribes as States with respect to bond issuance (a)Repeal of essential governmental function requirementSection 7871 of the Internal Revenue Code of 1986 is amended by striking subsections (b) and (e).
 (b)Effective dateThe amendments made by this section shall apply to transactions after, and obligations issued in calendar years beginning after, the date of the enactment of this Act.
			3.Making permanent the Indian Employment Credit and deprecation rules for business property on Indian
			 reservations
			(a)Indian employment credit
 (1)In generalSection 45A of the Internal Revenue Code of 1986 is amended by striking subsection (f). (2)Effective dateThe amendment made by this subsection shall apply to taxable years beginning after December 31, 2016.
				(b)Accelerated Depreciation for Business Property on an Indian Reservation
 (1)In generalSection 168(j) of the Internal Revenue Code of 1986 is amended by striking paragraph (9). (c)Effective dateThe amendment made by this subsection shall apply to property placed in service after December 31, 2016.
			4.Priority under New Markets Tax Credit  for qualified low-income community investments on Indian
			 reservations
 (a)In generalSubsection (f) of section 45D of the Internal Revenue Code of 1986 is amended— (1)in paragraph (2)—
 (A)in subparagraph (A), by striking or at the end; (B)in subparagraph (B), by striking the period and inserting , or; and
 (C)by adding at the end the following new subparagraph:  (C)which intends to make qualified low-income community investments within a reservation, including any such entity established by a tribe or an economic enterprise which intends to make such investments within a reservation.
							; and
 (2)by adding at the end the following new paragraph:  (4)DefinitionsFor purposes of subparagraph (C) of paragraph (2), the terms reservation, tribe, and economic enterprise shall have the same meanings given such terms under section 3 of the Indian Financing Act of 1974 (25 U.S.C. 1452)..
 (b)Effective dateThe amendments made by this section shall apply to calendar years beginning after December 31, 2017.
			5.Authorization to establish qualified Indian school construction bond escrow account
			(a)Authorization To establish qualified  Indian school construction bond escrow account
 (1)In generalPart B of title II of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5351) is amended by adding at the end the following:
					
						204A.Authorization to establish qualified Indian school construction bond escrow account
 (a)DefinitionsIn this section: (1)Federal escrow accountThe term Federal escrow account means the qualified Indian school construction bond escrow account established under subsection (b).
 (2)Qualified Indian school construction bondThe term qualified Indian school construction bond means a bond for which the Secretary of the Interior has provided an allocation pursuant to the authority provided to the Secretary under section 54F(d)(4) of the Internal Revenue Code.
 (3)SecretaryThe term Secretary means the Secretary of the Interior. (b)In generalPursuant to the authority granted under section 54F(d)(4) of the Internal Revenue Code of 1986, the Secretary shall establish a Federal qualified Indian school construction bond escrow account for the purpose of implementing such section.
 (c)Use of escrow accountThe Secretary shall use amounts available under the Federal escrow account to carry out a qualified Indian school construction bond program for schools funded by the Bureau of Indian Affairs, through which—
 (1)the Secretary shall approve qualified school construction bonds to the extent that amounts are available in the Federal escrow account to support the bonds pursuant to paragraph (2);
 (2)upon the Secretary's approval of a request for a qualified school construction bond, the Secretary shall deposit, from amounts available in the Federal escrow account, the amount described in paragraph (4) in an individual bond escrow account that shall be managed for such qualified school construction bond;
 (3)the funds for the individual bond escrow account shall be held by the Federal Government or in an insured depository institution, as defined in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813), and shall be invested in appropriate Treasury securities; and
 (4)the amount of the funds provided for the individual bond escrow account shall be an amount sufficient to repay the face value of the bond in a 15-year period, based on the investment required under paragraph (3).
								(d)Transfer to escrow account
 (1)In generalThe Secretary shall deposit in the Federal escrow account such sums as are made available to implement this section and section 54F(d)(4) of the Internal Revenue Code of 1986.
 (2)Other fundsThe Secretary may accept and deposit in the Federal escrow account amounts received to carry out this section from any other source, including Federal agencies, non-Federal public agencies, Indian Tribes, nonprofit organizations, and private sector entities.
								.
 (2)Conforming amendmentsSection 204 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5351) is amended by striking this part B each place the term appears and inserting this section.
 (b)Use of bonds for reasonable and necessary preconstruction costsSection 54F(d)(4) of the Internal Revenue Code of 1986 is amended by striking Affairs. and inserting Affairs, which may include paying the reasonable and necessary predevelopment costs directly associated with such construction, rehabilitation, or repair..